Title: To George Washington from Major General Charles Lee, 30 December 1777
From: Lee, Charles
To: Washington, George



Dr General—
New York Decr the 30th 1777

As I have the strongest reason to flatter myself that you interest yourself in whatever concerns my comfort and welfare I think it my duty to inform you that my condition is much better’d—it is now four or five days that I am on my parole, have the full liberty of the City and its limits, have horses at my command furnish’d by S’r Henry Clinton and General Robinson—am lodg’d with two of the oldest and warmest Freinds I have in the world—Colonel Butler and Major Disney of the 38th Regt—with the former I was bred up from the age of nine years at school—the latter is a Commilito from the time I enter’d the service in the 44th Regt in short my situation is render’d as easy comfortable and pleasant as possible for a Man who is in any sort a Prisoner—I have nothing left to wish for but that some circumstance may arise which may make it convenient for both Parties that a general exchange may take place, and I amongst the rest reap the advantage—I have or can have no request at present, My Dr General, to make but that you will commission some proper Person to recommend the care of my Farm and affairs to Mr Nourse and to Mr White of Winchester to give my love to all My Friends, particularly to Green Miflin Reed and Moyland and to be persuaded that I am most sincerely and devotedly yours

Charles Lee

